NO. 07-01-0259-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


OCTOBER 18, 2001


______________________________



MCALISTER TELEVISION ENTERPRISES, INC. D/B/A KAMC-TV

CHANNEL 28; GREGORY F. MCALISTER, AN INDIVIDUAL;

JAMES CLARK, AN INDIVIDUAL, APPELLANTS


V.


BOBBY FRANK BLUE, APPELLEE



_________________________________


FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;


NO. 97-560,705; HONORABLE MACKEY C. HANCOCK, JUDGE


_______________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	In this proceeding, appellants McAlister Television Enterprises, Inc. d/b/a KAMC-TV
Channel 28, Gregory F. McAlister, and James Clark appeal from an order denying their
motion for summary judgment in a lawsuit brought by appellee Bobby Frank Blue for libel
and slander.  A timely notice of appeal was given.  
	The parties have now filed a joint motion to dismiss, representing that they have
compromised and settled all claims between them.  Because appellants have complied
with the requisites of Rule 42.1 of the Texas Rules of Appellate Procedure, we grant the
motion to dismiss.  Furthermore, because this is a voluntary dismissal, no motion for
rehearing will be entertained and our mandate will issue forthwith.   

							John T. Boyd
							 Chief Justice

Do not publish.

n Locked="false" Priority="9" QFormat="true" Name="heading 4"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00052-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

JUNE
4, 2010
 

 
TOM UPCHURCH, JR., WAYNE B. BARFIELD AND WAYNE B. BARFIELD, P.C., APPELLANTS
 
v.
 
COLLIN J. FOWLER AND BARBARA SUE FOWLER, INDIVIDUALLY AND AS NEXT FRIENDS
OF WILLIAM JAMES FOWLER, DECEASED, JOE ROMO AND FLOYD TUTSON, APPELLEES 

 

 
 FROM THE 47TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 79,998-A; HONORABLE EDWARD LEE SELF, JUDGE

 

 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellants,
Tom Upchurch, Jr., Wayne B. Barfield, and Wayne B. Barfield, P.C., have filed a
motion for voluntary dismissal of their notice of appeal.  See Tex.
R. App. P. 42.1(a)(1).  No decision of this Court having been
delivered to date, we grant the motion. 
Accordingly, the appeal is dismissed. 
Id.  All costs related to
this appeal are assessed against appellants. See Tex. R. App. P.
42.1(d).  If
dismissal will prevent appellees from seeking relief
to which they would otherwise be entitled, the Court directs appellees to file a timely motion for rehearing.  No motion for rehearing from appellants will
be entertained.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice